Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
P. 13, line 7: “overexposed” is extraneous
Claim 6 (and similarly claim 15): for clarity change “the pixel is a non-overexposed pixel image without the method for correction performed thereto” to “the pixel is a non-overexposed pixel and the image correction of claim 1 is not performed thereto.”


Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 (and similarly claim 12) recites (emphases added):
assigning weights to every pixel according to channel values of the pixels in the overexposed area; wherein the channel value of a current pixel is a first channel value in a color space and periphery pixels of the current pixel have a second channel value and a third channel value;
estimating the second channel value and the third channel value of the current pixel within the overexposed area according to the second channel value and the third channel value of each of peripheral pixels of the current pixel; and

As recited it appears that the periphery pixels of the current pixel have at least values in two more color channels, which may or may not be the same as the first color channel of the current pixel. This being said, it is not clear whether the second channel value and the third channel value of the current pixel are each estimated using both the second channel values and the third channel values of the periphery pixels; or that the second channel value of the current pixel is estimated using the second channel values of the periphery pixels and the third channel value of the current pixel is estimated using  the third channel values of the periphery pixels.

Claim 1 (and similarly claim 12) further recites (emphases added):
estimating the second channel value and the third channel value of the current pixel within the overexposed area according to the second channel value and the third channel value of each of peripheral pixels of the current pixel; and
calculating a correction value of the first channel value of the current pixel according to the weights of each of the pixels within the overexposed area, wherein the correction value is used to minimize a variance among the first channel value, the second channel value and the third channel value of every pixel within the overexposed area.

The two steps above are performed after the white-balancing operation.  Therefore it is not clear whether the channel values underlined above are the original channel values or the values after white balancing.

In addition, claim 1 (and similarly claim 12) further recites, “assigning weights to every pixel according to channel values of the pixels in the overexposed area; wherein the channel value of a current pixel is a first channel value in a color space,” which implies each pixel has only one weight, which corresponds the first channel, presumably the only color the pixel has if a color array filter (such as a Bayer filter) is used in the image acquisition.  However, in the last limitation the claims recite, “calculating a correction value of the first channel value of the current pixel according to the weights of each of the pixels,” which indicates that each pixel has more than one weight, contracting the weight-assigning limitation.

Accordingly, the metes and bounds of claims 1 and 12 cannot be ascertained.  This renders the claims indefinite.  Respective dependent claims 2-11 and 13-20 are similarly rejected. 

Claim 6 (and similarly claim 15) recites “The method of claim 4, wherein, when the channel value of the pixel is smaller than the lower limit, the pixel is a non-overexposed pixel image without the method for correction performed thereto.”  Since the lower limit of claim 4 is for weight assignment, not for determining overexposure, the metes and bounds of the claim cannot be ascertained.  Respective dependent claims 7 and 16 are similarly rejected.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach nor fairly suggest at least the following common element of independent claims 1 and 12:
calculating a correction value of the first channel value of the current pixel according to the weights of each of the pixels within the overexposed area, wherein the correction value is used to minimize a variance among the first channel value, the second channel value and the third channel value of every pixel within the overexposed area

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brian et al. (EP 1853071A)—[Figs. 1, 2 (discloses applying white balancing after a Bayer image is demosaiced)]
Swami et al. (US 2019/0318451)—[Figs. 7, 22 and paragraph 39 (“Raw image 790 includes color channels 791, 792, and 793…a green-channel interpolator 722…a red-channel interpolator 728, a blue-channel interpolator 729, and a combiner 732”)]
Cao et al. (FR 2919943A1)—[Figs. 1, 2; P. 7, lines 6-7 (“…The processing t1 applied to the denoised image J is a demosaicing operation”); P. 9, lines 4-5 (“…the processing t1 may comprise an implementation of a white balance in at least a portion of the denoised image J”)]
Gunturk et al. (“Demosaicking: Color Filter Array Interpolation,” IEEE Signal Processing Magazine, vol. 22, Issue 1, Jan. 2005)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 27, 2022